Case 3:20-cv-01139-HES-PDB Document 9 Filed 10/30/20 Page 1 of 20 PageID 151




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

    KNIGHT SPECIALTY INSURANCE COMPANY,
               Plaintiff,

    v.
                                                                   CIVIL NO. 3:20-cv-1139
    JACKSONVILLE        TRANSPORTATION,     INC.;
    KIMBERLY WEAVER, as Personal Representative of
    the Estate of RONNIE BROWN; and The Estate of
    MARTIN ALLEN CAIN,
                   Defendants.
    ___________________________________________/

              DEFENDANT WEAVER’S MOTION TO DISMISS OR STAY

          Defendant Weaver requests that the Court dismiss, or alternatively stay, this

   insurance coverage action because it seeks premature—and perhaps unnecessary—relief.

   Specifically, Knight Specialty Insurance Company seeks a declaration as to whether it is

   obligated to defend and indemnify Jacksonville Transportation, Inc. But the Eleventh

   Circuit and this Court have made it clear: the duty to indemnify is not ripe until the

   underlying case resolves, as District Courts’ time is too valuable to spend on hypotheticals.

          Likewise, the duty to defend claim fails under the eight corners rule, which confines

   the Court’s review to the four corners of the declaratory judgment and underlying

   complaints. The declaratory judgment complaint here contends that the policy bars

   coverage for wrongful death claims arising in the course and scope of employment. But it

   also concedes the underlying complaint “is silent” as to whether Ronnie Brown was an

   employee and, if so, whether he was in the course and scope of employment. As such, the

   duty to defend claim fails to state a cause of action.
Case 3:20-cv-01139-HES-PDB Document 9 Filed 10/30/20 Page 2 of 20 PageID 152




   I.     The basis for the request: the pending state court action.

          Kimberly Weaver’s son, Ronnie Brown, was killed in a semi-truck crash on April

   24, 2019. D.E. 1-1, pp. 63-64. At the time of the crash, Brown was “asleep in the sleeper

   berth” and co-defendant Martin Allen Cain was driving the tractor-trailer. Id. The trailer

   was leased by Jacksonville Transportation, Inc. (“JTI”). 1 Id. at 64. Weaver filed the state

   court case in Marion County on April 1, 2020, asserting a negligence claim against Cain,

   and negligence and vicarious liability against JTI (via respondeat superior and dangerous

   instrumentality). Id. at 4-10.

          The “course and scope” issue is central to both the claims and defenses in the

   underlying case. This fact is most readily evidenced by JTI’s affirmative defenses, which

   include:

               “JTI is not vicariously liable for the actions of MARTIN ALLEN CAIN,

                  as Mr. CAIN was an independent contractor . . . .” Ex. A, p. 6. (emphasis

                  added).

               “To the extent that Ronnie Brown is deemed to be a statutory employee

                  based on Florida’s Worker’s Compensation Statute, the Plaintiff’s claims

                  are barred by the Worker’s Compensation Immunity Defense . . . .” Id.

                  (emphasis added).

          Weaver promptly denied both affirmative defenses, demanding “strict proof

   thereof.” Ex. B, p. 2. Now, months after the underlying case was filed and has advanced



   1
    The tractor-trailer was owned by underlying defendant Christopher Hampton, who is
   not a party to this coverage dispute.


                                                2
Case 3:20-cv-01139-HES-PDB Document 9 Filed 10/30/20 Page 3 of 20 PageID 153




   beyond the pleading stage, Knight Specialty seeks a new forum to resolve the same exact

   factual disputes. In doing so, Knight Specialty concedes that JTI is a named insured under

   the policy in question. D.E. 1, p. 1. But it seeks to exculpate itself from coverage on two

   grounds—each of which centers around whether Brown, Cain, or both, were engaged in

   the “course and scope” of JTI’s employment.

          In Count I, Knight Specialty contends that coverage is barred by exclusions for: (1)

   an employee’s death suffered “in the course and scope of his employment” with JTI; or (2)

   for an employee’s death caused by another employee’s actions “while the ‘employees’ are

   in the course and scope of their employment.” D.E. 1, p. 12. Then, in Count II, Knight

   Specialty contends there is no coverage pursuant to the “MCS-90 Endorsement,” which

   provides that the policy “does not apply to injury to or death of the insured’s employees

   while engaged in the course of their employment . . . .” Id. at 13 (emphasis added).

   II.    Memorandum of law: this action is not ripe as to the duty to indemnify and
          fails to state a claim as to the duty to defend.

          The Declaratory Judgment Act is “an enabling Act, which confers a discretion on

   courts rather than an absolute right upon the litigant.” Ameritas Variable Life Ins. Co. v.

   Roach, 411 F.3d 1328, 1330 (11th Cir. 2005) (quotations omitted). The Act “only gives

   the federal courts competence to make a declaration of rights; it does not impose a duty to

   do so.” Id. As such, “district courts have substantial latitude in deciding whether to stay or

   dismiss a declaratory judgment suit in light of pending state proceedings.” Id. at 1132

   (quotations omitted). The Supreme Court and the Eleventh Circuit have each warned that,

   in exercising this broad discretion, “gratuitous interference with the orderly and

   comprehensive disposition of a state court litigation should be avoided.” Id. at (quoting


                                                 3
Case 3:20-cv-01139-HES-PDB Document 9 Filed 10/30/20 Page 4 of 20 PageID 154




   Brillhart v. Excess Ins. Co., 316 U.S. 491, 495 (1942)). Accordingly, in deciding whether

   to hear a declaratory judgment action, the District Court should be guided by

   “considerations of federalism, efficiency, and comity.” Ameritas, 411 F. 3d at 1330-31.

          Here, both the governing law and the considerations of federalism, efficiency, and

   comity require that Knight Specialty’s complaint be dismissed or stayed. This is so because

   the duty to indemnify is not ripe (JTI may or may not be found liable), and Knight Specialty

   has failed to state a claim as to the duty to defend under the eight corners rule.

          A. The duty to indemnify is not ripe as the underlying case is pending.

          The Eleventh Circuit recently held that the “duty to indemnify . . . is not ripe for

   adjudication until the underlying lawsuit is resolved.” Mid-Continent Cas. Co. v. Delacruz

   Drywall Plastering & Stucco, Inc., 766 Fed. Appx. 768, 770 (11th Cir. 2019). The Court

   relied on a former Fifth Circuit opinion which held that a coverage apportionment dispute

   “was not ripe until the insured’s liability was established because the issue ‘might never

   arise.’” Delacruz, 766 Fed. Appx. at 770, quoting Am. Fid. & Cas. Co. v. Pennsylvania

   Threshermen & Farmers' Mut. Cas. Ins. Co., 280 F.2d 453, 461 (5th Cir. 1960). The

   Eleventh Circuit emphasized the Fifth Circuit’s rationale that “it is not the function of a

   United States District Court to sit in judgment on these nice and intriguing questions which

   today may readily be imagined, but may never in fact come to pass.” Id. And, of course,

   “[a]ll cases decided by the former Fifth Circuit Court of Appeals prior to the close of

   business on September 30, 1981, are binding on the Eleventh Circuit and on all district

   courts within the Eleventh Circuit.” Bowman v. United States, 848 F. Supp. 979, 982 (M.D.

   Fla. 1994).



                                                 4
Case 3:20-cv-01139-HES-PDB Document 9 Filed 10/30/20 Page 5 of 20 PageID 155




              The Eleventh Circuit’s holding in Delacruz was not news to this Court, which

   previously recognized: “federal law provides that an insurer’s duty to indemnify is not ripe

   for adjudication in a declaratory judgment action until the insured is in fact held liable in

   the underlying suit.” Allied World Surplus Lines Ins. Co. v. Blue Cross & Blue Shield of

   Florida, Inc., 3:17-CV-365-J-20JBT, 2017 WL 9938086, at *2 (M.D. Fla. Dec. 6, 2017)

   (Schlesigner, J.) (citations and quotations omitted). Allied World was a coverage dispute

   regarding an errors and omissions liability policy arising from ongoing antitrust actions.

   Id. The Court observed that the coverage action was “clearly entangled with the pending

   Antitrust Litigation since whether there is coverage under the E&O Policy depends on the

   facts of the underlying case, which have not been developed.” Id. As such, the Court was

   concerned that, “[i]f this case is allowed to proceed while the Antitrust Litigation also is

   pending, this Court will have to make findings of fact that may conflict with the findings

   of the underlying courts.” Id.

              Here, as in Delacruz, Pennsylvania Threshermen, and Allied World, the underlying

   case remains pending. While Weaver certainly believes she will succeed at trial, there are

   no guarantees in litigation. It’s possible JTI will not be found liable. This Court should not

   spend precious resources resolving this case while the necessity of doing so remains up in

   the air.

              This conclusion is bolstered by the fact that, as in Allied World, the facts of this

   coverage action are “clearly entangled” with the facts at issue in the underlying case. The

   central issue here—whether Brown, Cain, or both were in the “course and scope” of

   employment (D.E. 1, pp. 12-13)—is at the heart of the underlying claims and defenses.



                                                   5
Case 3:20-cv-01139-HES-PDB Document 9 Filed 10/30/20 Page 6 of 20 PageID 156




   Weaver’s respondeat superior claim against JTI requires proof that Cain was “acting in the

   course and scope of employment.” Delaurentos v. Peguero, 47 So. 3d 879, 882 (Fla. 3d

   DCA 2010). And the same is true for JTI’s defense that Cain was an independent contractor

   and not an employee acting within the course and scope, as well as its defense that Brown

   was acting within the course and scope such that workers compensation immunity applies.

   See Georgia-Pac. Corp. v. Charles, 479 So. 2d 140, 142 (Fla. 5th DCA 1985) (listing

   factors to determine whether the tortfeasor was an employee acting within the course and

   scope of employment so as to render the employer vicariously liable, or instead, whether

   the tortfeasor was an independent contractor); Barnett v. Bank of Am. Corp., 45 So. 3d

   948, 951 (Fla. 3d DCA 2010) (explaining that “[o]rdinarily workers’ compensation

   provides the exclusive remedy” for injuries sustained “in the course and scope of

   employment”).

          Consequently, as in Allied World, the Court would be placed in the precarious

   position of having to “make findings of facts that may conflict with the findings of the

   underlying courts.” Allied World, 2017 WL 9938086 at *2. The Court should avoid that

   conundrum and instead dismiss or stay this case.

          B. The duty to defend claim fails to state a cause of action.

          Eleventh Circuit courts “are required to apply state law when construing insurance

   policies.” Travelers Indem. Co. v. PCR Inc., 326 F.3d 1190, 1193 (11th Cir. 2003), certified

   question answered, 889 So. 2d 779 (Fla. 2004).           And “[u]nder Florida law, the

   determination of an insurer’s duty to defend falls under the so-called ‘eight corners rule,’

   the name of which refers to the four corners of the insurance policy and the four corners



                                                6
Case 3:20-cv-01139-HES-PDB Document 9 Filed 10/30/20 Page 7 of 20 PageID 157




   of the underlying complaint.” Addison Ins. Co. v. 4000 Island Boulevard Condo. Ass’n,

   721 F. App’x 847, 854 (11th Cir. 2017) (citations and quotations omitted) (emphasis

   added). Critically, the “duty to defend is distinct from and broader than the duty to

   indemnify ... and if the [underlying] complaint alleges facts showing two or more grounds

   for liability, one being within the insurance coverage and the other not, the insurer is

   obligated to defend the entire suit.” Lime Tree Vill. Cmty. Club Ass’n, Inc. v. State Farm

   Gen. Ins. Co., 980 F.2d 1402, 1405 (11th Cir. 1993) (emphasis added) (citations and

   quotations omitted). This means “[t]he insurer must defend when the complaint alleges

   facts which fairly and potentially bring the suit within policy coverage.” Id. (emphasis

   added). And, “[i]f the allegations of the complaint leave any doubt as to the duty to defend,

   the question must be resolved in favor of the insured.” Id. (emphasis added).

          Under the eight corners rule, an insurer fails to state a cause of action with respect

   to the duty to defend where the “Underlying Complaint does not allege the . . . exclusion

   to the [insurer’s] duty to indemnify.” Mid-Continent Cas. Co. v. Gozzo Dev., Inc., 17-CV-

   80362, 2017 WL 3578846, at *2 (S.D. Fla. July 19, 2017). The underlying state court action

   in Gozzo was a construction defect case brought by Anne Esker. Id. Esker alleged various

   defects in the property she purchased which had been renovated by Gozzo Development,

   Inc. (“GDI”) and Clay Lane Rental Limited Partnership (“Clay Lane”). Id. at *2. The

   insurer, Mid-Continent Casual Company (“MCC”) sought a declaration that it was under

   no duty to defend or indemnify GDI or GDI’s owner, Gregory Gozzo. Id. MCC argued that

   GDI and Clay Lane had a joint venture, and as such, the joint venture exclusion under its

   policy barred coverage. Id. However, the underlying complaint did “not allege that



                                                7
Case 3:20-cv-01139-HES-PDB Document 9 Filed 10/30/20 Page 8 of 20 PageID 158




   Defendants conceded that GDI and Clay Lane formed a joint venture, and [GDI and Clay

   Lane] argue[d] that they [did] not so concede.” Id. at *3. As such, the Court granted Esker’s

   motion to dismiss, reasoning: “Because the Parties do not dispute that the Underlying

   Complaint does not allege a joint venture between GDI and Clay Lane, the joint venture

   exception does not relieve MCC of its duty to defend.” Id.

          Here, Knight Specialty’s two counts for declaratory relief on its duty to defend

   hinge on the same issue: whether Brown was within the “course and scope” of employment

   by JTI. D.E. 1, p. 12. The underlying complaint does not allege he was within the course

   and scope. Instead, it alleges he was “asleep.” D.E. 1-1, pp. 63-64. Knight Specialty admits

   as much, stating: “In her complaint, [Weaver] does not state the relationship between

   [Brown], [Cain], and [JTI]; essentially, [Weaver’s] Complaint is silent as to the fact that

   [Brown] was an employee of [JTI] and was in the course and scope of his employment

   with [JTI] when he was killed.” D.E. 1, p. 9 (emphasis added). This admission resolves the

   dispute on the duty to defend under the eight corners rule because: (1) the four corners of

   the declaratory judgment action make it clear that coverage is only barred if Brown was

   within the course and scope of employment; and (2) the four corners of the underlying

   complaint are “silent” as to whether Brown was in the course and scope of employment.

   Therefore, as in Gozzo, Knight Specialty has failed to state a cause of action as to the duty

   to defend.

          Because the eight corners doom the duty to defend count, it’s possible Knight

   Specialty will ask this Court to venture beyond the two complaints and instead wade into

   extrinsic evidence. That route is rarely proper and, in this case, would only serve to further



                                                 8
Case 3:20-cv-01139-HES-PDB Document 9 Filed 10/30/20 Page 9 of 20 PageID 159




   undermine Knight Specialty’s argument on the duty to defend. As explained by the

   Eleventh Circuit, “a court may consider extrinsic facts if those facts are undisputed, and,

   had they been pled in the complaint, they clearly would have placed the claims outside the

   scope of coverage.” Stephens v. Mid-Continent Cas. Co., 749 F.3d 1318, 1323 (11th Cir.

   2014). This is not such an extraordinary case. It’s a routine negligence action in which the

   claims and defenses will hinge on factual disputes to be resolved by the state court jury.

          Moreover, Knight Specialty would fare no better even if a resort to extrinsic

   evidence were proper here. Such evidence would only show that the “course and scope”

   issue remains very much in dispute in the underlying case. Indeed, as stated above, JTI’s

   “independent contractor” and “workers compensation immunity” defenses each revolve

   around establishing that Cain and Brown were in the “course and scope” of JTI’s

   employment. Ex. A, p. 6. Weaver has denied both of those defenses, “demanding strict

   proof thereof.” Ex. B, p. 2. Consequently, a resort to extrinsic evidence highlights the

   disputed nature of this issue—far from being an “undisputed issue” removing all

   ambiguity, as Knight Specialty’s potential argument would require.


                                        CONCLUSION

          This declaratory judgment action is not ripe as to the duty to indemnify and fails to

   state a cause of action with respect to the duty to defend. As a result, this case should be

   dismissed or stayed so that the state court case may proceed towards a resolution—at which

   point the coverage determination Knight Specialty now seeks may or may not be necessary.




                                                9
Case 3:20-cv-01139-HES-PDB Document 9 Filed 10/30/20 Page 10 of 20 PageID 160




                                CERTIFICATE OF SERVICE

          I Hereby Certify that on October 30, 2020, I electronically filed the foregoing with

   the Clerk of the Court by using the CM/ECF system, which will provide copies to the

   court’s designated recipients.

                                                /s/ William C. Ourand
                                                P. Alexander Gillen
                                                Florida Bar No. 470724
                                                William C. Ourand
                                                Florida Bar No. 092503
                                                NEWSOME MELTON
                                                201 South Orange Avenue, Suite 1500
                                                Orlando, FL 32801
                                                Tel: (407) 648-5977
                                                Email:Gurney@newsomelaw.com
                                                teesha@newsomelaw.com
                                                elyse@newsomelaw.com
                                                gurneyservice@newsomelaw.com
                                                gurneyscheduling@newsomelaw.com




                                              10
Case 3:20-cv-01139-HES-PDB Document 9 Filed 10/30/20 Page 11 of 20 PageID 161
                                                                      Exhibit "A"
Case 3:20-cv-01139-HES-PDB Document 9 Filed 10/30/20 Page 12 of 20 PageID 162
                                                                      Exhibit "A"
Case 3:20-cv-01139-HES-PDB Document 9 Filed 10/30/20 Page 13 of 20 PageID 163
                                                                      Exhibit "A"
Case 3:20-cv-01139-HES-PDB Document 9 Filed 10/30/20 Page 14 of 20 PageID 164
                                                                      Exhibit "A"
Case 3:20-cv-01139-HES-PDB Document 9 Filed 10/30/20 Page 15 of 20 PageID 165
                                                                      Exhibit "A"
Case 3:20-cv-01139-HES-PDB Document 9 Filed 10/30/20 Page 16 of 20 PageID 166
                                                                      Exhibit "A"
Case 3:20-cv-01139-HES-PDB Document 9 Filed 10/30/20 Page 17 of 20 PageID 167
                                                                      Exhibit "A"
         Case 3:20-cv-01139-HES-PDB Document 9 Filed 10/30/20 Page 18 of 20 PageID 168
Filing # 112663695  E-Filed 08/31/2020 05:19:49 PM                             Exhibit "B"



                                                            IN THE CIRCUIT COURT OF THE FIFTH
                                                            JUDICIAL CIRCUIT IN AND FOR
                                                            MARION COUNTY FLORIDA

                                                            CASE NO: 20-CA-0611
         KIMBERLY WEAVER, as Personal
         Representative of the Estate of Ronnie Brown,

                Plaintiff,

         v.

         JACKSONVILLE TRANSPORTATION,
         INC., a Florida Corporation; CHRISTOPHER
         HAMPTON, an individual; and the Estate of
         MARTIN ALLEN CAIN

               Defendants.
         ____________________________________/

                             PLAINTIFF’S REPLY TO AFFIRMATIVE DEFENSES


               COME NOW the Plaintiff KIMBERLY WEAVER, as Personal Representative of the

        Estate of Ronnie Brown by and through her undersigned counsel, and hereby file this reply to the

        affirmative defenses served by the Defendant, JACKSONVILLE TRANSPORTATION, INC.,

        and states as follows:

                   1. Plaintiff denies Defendant, JTI’s First Affirmative Defense and demands strict

                       proof thereof. To the extent this Affirmative Defense attempts to apportion fault to

                       non-parties, it has failed to specify the negligence of those non-parties with

                       sufficient particularity to permit further response.

                   2. Plaintiff denies Defendant, JTI’s Second Affirmative Defense and demands strict

                       proof thereof.

                   3. Plaintiff denies Defendant, JTI’s Third Affirmative Defense and demands strict

                       proof thereof.
Case 3:20-cv-01139-HES-PDB Document 9 Filed 10/30/20 Page 19 of 20 PageID 169
                                                                      Exhibit "B"



         4. Plaintiff denies Defendant, JTI’s Fourth Affirmative Defense and demands strict

            proof thereof. To the extent this Affirmative Defense attempts to apportion fault to

            non-parties, it has failed to specify the negligence of those non-parties with

            sufficient particularity to permit further response.

         5. Plaintiff denies Defendant, JTI’s Fifth Affirmative Defense and demands strict

            proof thereof.    Defendant Martin Allen Cain was a statutory employee of

            Defendant, JTI pursuant to Florida Statute sec. 316.302.

         6. Plaintiff denies Defendant, JTI’s Sixth Affirmative Defense and demands strict

            proof thereof. JTI failed to secure worker’s compensation coverage for Ronnie

            Brown and is thus not entitled to the benefits of worker’s compensation laws.

         7. Plaintiff denies Defendant, JTI’s Seventh Affirmative Defense and demands strict

            proof thereof.

         8. Plaintiff denies Defendant, JTI’s Eighth Affirmative Defense and demands strict

            proof thereof. JTI was the employer of Martin Allen Cain and permitted him to

            operate a commercial motor vehicle while under the influence of drugs which is

            contrary to federal and state transportation laws.

         9. Plaintiff denies Defendant, JTI’s Ninth Affirmative Defense and demands strict

            proof thereof. A seatbelt was not available to Ronnie Brown at the time of the crash

            as he was in the sleeper berth.

         10. Plaintiff denies Defendant, JTI’s Tenth Affirmative Defense and demands strict

            proof thereof. Defendant JTI should have foreseen that putting Martin Allen Cain

            behind the wheel of a commercial motor vehicle while he was under the influence

            of drugs was a willful and wanton disregard for the health, safety, and welfare of
Case 3:20-cv-01139-HES-PDB Document 9 Filed 10/30/20 Page 20 of 20 PageID 170
                                                                      Exhibit "B"



             the motoring public.

          11. Plaintiff denies Defendant, JTI’s Eleventh Affirmative Defense and demands strict

             proof thereof.

          12. Plaintiff denies Defendant, JTI’s Twelfth Affirmative Defense and demands strict

             proof thereof.




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 31st day of August, 2020, I electronically filed the
foregoing with the Clerk of the Court by using the ECF system which will send a notice of
electronic filing to the following counsel of record:

BRENDAN N. KEELEY, ESQUIRE and FRED P. WHITE, ESQUIRE;
bkeeley@baumannlegal.com; fwhite@baumannlegal.com; jbudde@baumannlegal.com ;
bredish@baumannlegal.com; mlewis@baumannlegal.com (Attorneys for Defendant,
Jacksonville Transportation, Inc.)


                                                  Respectfully submitted,

                                                  /s/P. Alexander Gillen__________
                                                  C. RICHARD NEWSOME, ESQUIRE
                                                  Florida Bar No.: 827258
                                                  P. ALEXANDER GILLEN, ESQUIRE
                                                  Florida Bar No.: 470724
                                                  NEWSOME / MELTON
                                                  201 S. Orange Avenue, Suite 1500
                                                  Orlando, Florida 32801
                                                  Telephone: (407) 648-5977
                                                  Facsimile: (407) 648-5282
                                                  Email(s):
                                                  gillen@newsomelaw.com
                                                  sucharski@newsomelaw.com
                                                  cardosa@newsomelaw.com
                                                  Co- Counsel for Plaintiff
